GUIDRY, J.,
dissents with reasons.
liThe parties agreed to arbitration, the matter was submitted to arbitration, and a $150,000 award was issued in favor of the succession and against A.G. Edwards. The arbitrator’s decision was honored by the parties and the amount awarded was tendered by A.G. Edwards and accepted by the succession. The issues resolved through arbitration and accepted by the succession were final between the parties.
The requirement of confirmation is necessary only for the purposes of execution of the judgment. La. C.C. art. 3129. This requirement is primarily intended to protect the creditor and is not necessary for the decision to have preclusive effect between the parties, especially here where there are no grounds alleged to vacate the award. The Motion for Contempt clearly involves the same parties and conduct and seeks the same damages.
Therefore, I believe that the award does have preclusive effect between the parties. In any event, on remand, when A.G. Edwards’ other exceptions are considered, the unconfirmed arbitration award will support the dismissal of the plaintiffs petition.